Case: 14-50088      Document: 00512807892         Page: 1    Date Filed: 10/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50088
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 20, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CIRILO CARRIZALEZ-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-327-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Cirilo Carrizalez-Rodriguez (Carrizalez) appeals the below-guidelines
sentence imposed following his guilty plea conviction for illegal reentry. He
argues, for the first time on appeal, that the sentence is substantively
unreasonable because it is greater than necessary to satisfy the objectives of
sentencing. Because Carrizalez failed to object in the district court to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50088    Document: 00512807892     Page: 2   Date Filed: 10/20/2014


                                 No. 14-50088

reasonableness of the sentence, review is for plain error. See Puckett v. United
States, 556 U.S. 129, 135 (2009); United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007).
      Carrizalez’s disagreement with the sentence imposed does not suffice to
rebut the presumption of reasonableness that attaches to the below-guidelines
sentence. See United States v. Murray, 648 F.3d 251, 258 (5th Cir. 2011);
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).        Consequently,
Carrizalez has not demonstrated error, plain or otherwise. See Puckett, 556
U.S. at 135.
      AFFIRMED.




                                       2